Citation Nr: 1636297	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to July 1984 and from March 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes the March 2013 rating decision treated the Veteran's assertions regarding leg pain as separate and distinct service connection claims from the bilateral hip claim.  These issues were combined in the January 2014 statement of the case, as pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Additionally, the Veteran was previously denied service connection for bilateral knee and ankle disabilities by an unappealed April 2012 rating decision.  Thus, the Board considers the Veteran's complaints of leg pain to the extent that they relate to his claim of entitlement to service connection for a bilateral hip disability.

The Veteran appeared at a hearing before the undersigned in June 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a left hip disability that had onset during service, or was caused by service, and left hip arthritis did not manifest within one year of separation from service.  

2.  The Veteran does not have a right hip disability that had onset during service, or was caused by service, and right hip arthritis did not manifest within one year of separation from service.  .


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2012.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records for the relevant period of service from March 1989 to January 1992.  Although it has been determined service treatment records from the prior period of service from July 1982 to July 1984 are unavailable, the Veteran has not asserted an injury was incurred during this period of service.  Thus, further efforts to develop these records are unnecessary.  The Veteran has not identified any outstanding VA treatment records.  During the June 2016 hearing, the Veteran reported he receives treatment at a private facility in Greer, South Carolina.  The Board informed the Veteran that VA could assist with obtaining any pertinent private medical records.  The Veteran reported he would obtain any pertinent private medical records and submit them directly to the Board.  The Board held the record open for thirty days per the Veteran's request so that he could submit additional records if necessary.  The Veteran did not submit any additional medical records during the thirty-day period, but did submit a statement from his wife regarding his claims.  As such, the Board finds all pertinent, identified medical records have been obtained and considered regarding this claim, as the Veteran has not requested an additional extension or assistance in obtaining private medical records.

The duty to assist does not require an examination in this case.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)).  In this case, the preponderance of evidence is against a finding that the Veteran suffered the relevant in-service injury, disease or event, which will be discussed in more detail below.  Thus, a VA examination is not necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39 2010) (to trigger an examination, evidence must establish that there was a disease, injury, or event in service, which is a finding of fact for the Board).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disease, including arthritis, manifested to a compensable degree within one year of separation from service, the in-service and nexus elements many be presumed.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Board determines that the preponderance of evidence is against a finding that the Veteran suffered an in-service injury to either hip.  The evidence does not show that he had arthritis of either hip within one year of separation from service.  During the June 2016 hearing, the Veteran testified he injured his left ankle and left knee during his fourth jump at the U.S. Army Airborne School.  He further testified he suffered additional injuries to his knees and hips as a result of mounting and dismounting tanks as part of his duties in service.  The Veteran did not provide any additional details regarding the alleged hip injuries.  In July 2016, the Veteran submitted a lay statement from his wife that is essentially duplicative of the testimony presented during the June 2016 hearing.

The Board notes service connection for left ankle and left knee disabilities was denied by an unappealed April 2012 rating decision.  The Board finds the Veteran's subsequent claim for a bilateral hip disability does not relate to the prior claims for left ankle and left knee disabilities, as these joints are anatomically separate and readily identifiable through lay observation.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In sum, the Board finds the reported left ankle and left knee injuries during airborne training does not serve to establish the current claim for a bilateral hip disability, which is the subject of this appeal.

The Veteran's service treatment records do not show any complaints or treatment for a bilateral hip disability or leg pain in general.  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v Nicholson, 451, F.3d 1331, 1337 (Fed Cir 2006).  However, where there is a lack of notation of a medical condition where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist.  See Buczynski v Shinseki, 24 Vet. App. 221, 224 (2011).

Here, the Veteran testified he did not seek treatment for his hips in service because he was a newly commissioned officer and wanted to portray toughness to his subordinates.  Yet, service treatment records show he sought treatment for a condition affecting the left collarbone area that was deemed to be relatively minor and transient in nature.  Further, the Veteran testified he did not report bilateral hip issues at his separation from service because he was focused on expediting his separation from service.  The lay statements provided by the Veteran and his wife regarding hip injuries are vague.  Neither the Veteran nor his wife provided any specific details regarding the onset of bilateral hip/leg pain.  The Board finds the vagueness of the lay testimony and other statements regarding bilateral hip injuries erodes their reliability.  Moreover, the explanation for why the Veteran did not seek treatment for the alleged injuries lacks credibility given the report of the collarbone condition  The Board does not find the explanation that he was focused on leaving service to meaningfully reduce the probative value of the lack of any hip condition at separation from service.  Thus, the Board finds the absence of notation in service treatment records regarding bilateral hip issues or an injury that would cause such symptoms to appear, when such notation would normally be expected, is more probative than the lay statements of record.  As such, the Board finds the preponderance of evidence is against a finding of a hip injury in service.  Since the requisite in-service injury or event has not been established, the Veteran's service connection claim for a bilateral hip disability must be denied.


ORDER

Entitlement to service connection for a left hip is denied.

Entitlement to service connection for a right hip is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


